—Appeal by defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered August 19, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Not having raised the issue by motion to vacate or otherwise at nisi prius, defendant’s argument that he should be relieved of his guilty plea has not been preserved for appellate review as a matter of law (People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Warren, 47 NY2d 740; People v Lawrence, 100 AD2d 944; People v Asep, 97 AD2d 798). Nor is reversal warranted in the interest of justice since the record clearly reveals that defendant’s guilty plea was knowingly, voluntarily and intelligently made (People v Modica, 100 AD2d 559).
This court cannot say, on the basis of the record before it, that defendant was denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137, 146-147). “For the most part, defendant claims require the making of an additional record, and should be determined by way of a collateral or postconviction proceeding pursuant to CPL 440.10” (People v Drummond, 99 AD2d 760).
We have considered defendant’s remaining contention and find it to be without merit. Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.